[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Williams, Slip Opinion No. 2016-Ohio-827.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-827
                      DISCIPLINARY COUNSEL v. WILLIAMS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Williams, Slip Opinion No.
                                    2016-Ohio-827.]
Attorneys—Misconduct—Violations of the Code of Judicial Conduct and the Rules
        of Professional Conduct, including engaging in conduct involving
        dishonesty, fraud, deceit, or misrepresentation—Two-year suspension with
        18 months stayed on conditions.
   (No. 2015-0293—Submitted September 2, 2015—Decided March 8, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2014-043.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Orlando Joseph Williams of Cincinnati, Ohio, Attorney
Registration No. 0033558, was admitted to the practice of law in Ohio in 1986. On
June 9, 2014, relator, disciplinary counsel, charged Williams with professional
                            SUPREME COURT OF OHIO




misconduct arising from his sexual relationship with a party in an eviction action
over which he presided as a magistrate, his falsification of a loan application for
the purchase of a motor vehicle, and his misappropriation of wrongful-death
proceeds that were intended to finance an annuity for the benefit of the decedent’s
minor children.
       {¶ 2} Relator and Williams subsequently submitted joint stipulations of
fact, violations, aggravating and mitigating factors, and exhibits and jointly
recommended that Williams be suspended from the practice of law for two years
with one year stayed on conditions.
       {¶ 3} A panel of the Board of Professional Conduct adopted all but one of
the parties’ stipulations but recommended that Williams be suspended from the
practice of law for two years with no stay. The board adopted the panel’s findings
of fact and conclusions of law but recommended that Williams be indefinitely
suspended from the practice of law.
       {¶ 4} Williams objects and argues that his conduct does not warrant an
indefinite suspension from the practice of law and urges us to adopt the parties’
stipulated sanction of a two-year suspension with one year stayed on conditions.
Relator joins Williams in requesting that we reject the board’s recommendation
and, at a minimum, suspend him for two years with one year stayed on conditions.
       {¶ 5} We adopt the board’s findings of fact and misconduct. But we sustain
Williams’s objection and suspend him from the practice of law in Ohio for two
years with the final 18 months stayed on conditions.
                                   Misconduct
                          Count One—Failure to Recuse
       {¶ 6} Williams was appointed to the Akron Municipal Court in March 2009.
After he lost his bid to retain that position in the November 2009 general election,
he accepted a position as a magistrate in the same court and as part of his duties,
presided over eviction cases. In May 2012, while assigned to a case in which a




                                         2
                                January Term, 2016




landlord sought to evict tenant A.B., Williams entered into a sexual relationship
with A.B. and failed to immediately recuse himself from the case. Several weeks
later, after learning that A.B. had been pulled over for operating a vehicle while
under the influence and had repeatedly referred to Williams as her boyfriend, four
Akron Municipal Court judges met with Williams, at which time he admitted to his
relationship with A.B. Thereafter, he signed a recusal entry and resigned from his
employment as a magistrate.
       {¶ 7} On these facts, the parties agreed and the board found that Williams
violated Jud.Cond.R. 1.2 (requiring a judge or magistrate to avoid impropriety and
the appearance of impropriety and to act at all times in a manner that promotes
public confidence in the integrity, impartiality, and independence of the judiciary)
and Jud.Cond.R. 2.11(A) (requiring a judge or magistrate to disqualify himself or
herself from any proceeding in which the impartiality of the judge or magistrate
might be reasonably questioned). Consistent with the parties’ stipulations, the
panel dismissed two additional alleged violations.
                    Count Two—Fraudulent Loan Application
       {¶ 8} After Williams resigned from his employment, he worked as an
associate attorney at a Columbus law firm. But that employment was terminated
on May 3, 2013. Several days later, Williams and A.B. purchased a used car from
an Akron car dealer. On his credit application, Williams listed a residential address
that he had not leased for over a year, falsely stated that he was still employed by
the Columbus firm, and falsely stated that he was earning $7,500 per month. He
signed the application, certifying that this false information was true.       With
Williams’s knowledge and consent, A.B. altered one of his paystubs to increase his
income and withholdings and submitted it with his loan application. Williams later
defaulted on the loan and the vehicle was repossessed.
       {¶ 9} The board adopted the parties’ stipulation that this conduct violated
Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in conduct involving




                                         3
                                 SUPREME COURT OF OHIO




dishonesty, fraud, deceit, or misrepresentation) and dismissed one other alleged
violation with respect to this count.
           Count Three—Misappropriation of Wrongful-Death Benefits
        {¶ 10} In November 2007, Williams filed an application seeking the
appointment of Pamela Schaffer as fiduciary for the estate of decedent Anthony
Criss in the Summit County Probate Court.            The court approved a $25,000
wrongful-death settlement, and Williams deposited the proceeds into his client trust
account. Williams made several distributions pursuant to the probate court’s order,
but he was unable to apply $10,798.50 toward the purchase of an annuity for the
benefit of Criss’s three minor children within 30 days of the settlement as ordered
by the court. This failure was reportedly due to the fact that the settlement funds
had been deposited into Williams’s client trust account instead of being remitted
directly to the annuity company by the insured.
        {¶ 11} In April 2011, the probate court magistrate wrote to Williams to
request that he take action to close the estate, but Williams did not receive the letter.
After the probate judge issued a show-cause order, Williams appeared and informed
the court that the funds remained in his client trust account. He stated that he would
invest them in a money-market account for the benefit of the Criss children.
        {¶ 12} As of November 1, 2012, all of the funds belonging to the Criss
children remained in Williams’s client trust account. But over the next two months,
Williams misappropriated nearly all of those funds. In May 2013, he liquidated his
retirement account and deposited $10,000 into his client trust account to replace
most of the funds he had misappropriated. However, he misappropriated the money
a second time, leaving only $6.31 in the account. In October 2013, he again
replaced the misappropriated funds by depositing $10,810 of his personal funds
into the client trust account.
        {¶ 13} The parties stipulated and the board found that Williams’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in




                                           4
                                    January Term, 2016




representing a client), 8.4(c), and 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice).
                                          Sanction
        {¶ 14} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination,
we also weigh evidence of the aggravating and mitigating factors listed in BCGD
Proc.Reg. 10(B).1 Disciplinary Counsel v. Broeren, 115 Ohio St. 3d 473, 2007-
Ohio-5251, 875 N.E.2d 935, ¶ 21.
        {¶ 15} Williams testified that he had no intention of continuing to serve as
the magistrate in A.B.’s eviction case after their relationship had begun but that he
did not know the proper procedure for recusing himself. He further testified that
A.B. abused him throughout their relationship and that her abuse contributed to his
stipulated misconduct. Williams entered into a five-year contract with the Ohio
Lawyers Assistance Program (“OLAP”) on July 16, 2013, and reported that he was
diagnosed with post-traumatic stress disorder (“PTSD”) as a result of A.B.’s abuse.2
But he offered no medical records to document that diagnosis or its causal
relationship to his misconduct.          Consequently, the board did not afford any
mitigating effect to his PTSD. See BCGD Proc.Reg. 10(B)(2)(g) (setting forth
requirements for consideration of a mental disability as a mitigating factor).
        {¶ 16} The parties stipulated that relevant mitigating factors include the
absence of a prior disciplinary record, a timely, good-faith effort to make
restitution, full and free disclosure to the board, and positive character evidence in



1
  Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B)(1) and (2) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.
2
  Relator received an e-mail from OLAP director Scott Mote regarding Williams’s PTSD and does
not dispute the diagnosis.




                                               5
                             SUPREME COURT OF OHIO




the form of two character letters. See BCGD Proc.Reg. 10(B)(2)(a), (c), (d), and
(e). The board accepted the stipulated mitigating factors with one exception.
Because Williams had endeavored to make only partial restitution by issuing a
$10,800 check to his attorney’s trust account just one day before his disciplinary
hearing—but had not yet made the Criss children whole—the board rejected the
parties’ stipulation that Williams made a timely, good-faith effort to pay restitution.
The record does not establish how much the children’s $10,800 investment would
have been worth had Williams purchased the annuity as ordered by the court. At
oral argument Williams’s counsel stated, and relator agreed, that the children lost
approximately $9,000 as a result of Williams’s misconduct.
       {¶ 17} As aggravating factors, the parties stipulated and the board found
that Williams acted with a dishonest or selfish motive and engaged in multiple
offenses. See BCGD Proc.Reg. 10(B)(1)(b) and (d).
       {¶ 18} The parties jointly recommended that Williams be suspended from
the practice of law for two years with one year stayed on the conditions that he
commit no further misconduct and remain in compliance with his OLAP contract.
The panel, however, believed that Williams’s misconduct warranted a two-year
suspension with no stay and recommended that his reinstatement be conditioned
upon the commission of no further misconduct, compliance with his OLAP
contract, and payment of full restitution to the Criss children—$10,798.50 plus the
interest they would have earned if he had timely purchased an annuity for their
benefit as ordered by the probate court on February 6, 2009.               The board
recommended that Williams be indefinitely suspended from the practice of law and,
in addition to the panel’s recommended conditions for reinstatement, would require
Williams to make full restitution within six months of the date of our order.
                               Williams’s Objections
       {¶ 19} Williams first challenges the board’s failure to accord any mitigating
effect to the abuse he suffered at the hands of A.B., which included threats of




                                          6
                                January Term, 2016




physical harm and emotional pain. Williams testified that A.B. stabbed him on four
separate occasions, that he twice sought medical care for knife wounds, and that
their arguments were related to A.B.’s demands that he withdraw funds from his
client trust account and use them for her personal benefit. He contends that the
abuse he suffered clouded his judgment and emphasizes that he not only moved
across the state to extricate himself from the unhealthy relationship but also sought
assistance from OLAP—including mental-health counseling—in an effort to save
his once successful legal career.
       {¶ 20} Williams also argues that his misconduct does not warrant an
indefinite suspension. He cites several cases in which we have imposed two-year
suspensions (some partially stayed) for comparable misconduct involving
misappropriation and making false statements. Relator agrees that Williams’s
misconduct does not warrant an indefinite suspension and urges us to impose a
suspension of at least two years with one year stayed on conditions.
       {¶ 21} In Disciplinary Counsel v. Simon-Seymour, 131 Ohio St. 3d 161,
2012-Ohio-114, 962 N.E.2d 309, we suspended an attorney for two years, with the
final six months stayed on conditions, for misappropriating more than $17,000 from
a decedent’s estate over a period of years and submitting false documents to conceal
that misappropriation from the court. Although Simon-Seymour engaged in a
pattern of misconduct, we also found that she had no prior disciplinary record, made
full and free disclosure during the disciplinary investigation, displayed a
cooperative attitude toward the proceedings, and made full restitution. Id. at ¶ 9.
       {¶ 22} In Columbus Bar Assn. v. King, 132 Ohio St. 3d 501, 2012-Ohio-873,
974 N.E.2d 1180, we imposed a two-year suspension on an attorney who failed to
maintain adequate records of the client funds in his possession, misappropriated
more than $100,000 from his client trust account to cover his own personal and
business expenses, and fabricated a fee dispute in an attempt to justify his delay in
returning those funds. We also required King to complete one year of monitored




                                         7
                             SUPREME COURT OF OHIO




probation and at least 12 hours of continuing legal education (“CLE”) in accounting
and law-office management. Id. at ¶ 16.
       {¶ 23} And in Disciplinary Counsel v. Blair, 128 Ohio St. 3d 384, 2011-
Ohio-767, 944 N.E.2d 1161, the attorney misappropriated nearly $17,000
belonging to an incompetent ward, failed to maintain required client-trust-account
records, and obtained eight separate 30-day extensions to file her guardianship
accounting. Id. at ¶ 4, 7. She also failed to properly supervise her employees who
prepared false documents, signed the attorney’s name and notarized the forged
signature, and then filed the documents in the probate court. Id. at ¶ 11-12.
Although Blair acted with a selfish motive, she had no prior disciplinary record,
made a timely, good-faith effort to provide restitution, made full and free disclosure
to the board, demonstrated a cooperative attitude toward the disciplinary
proceedings, and established that her alcohol dependence and recurrent major
depressive disorder were mitigating factors pursuant to BCGD Proc.Reg.
10(B)(2)(g). Id. at ¶ 15-16. We suspended her from the practice of law for two
years with 18 months stayed on the conditions that she serve a period of monitored
probation, remain in compliance with her OLAP contract, continue to receive
alcohol and mental-health counseling, and complete a CLE course in law-office
management. Id. at ¶ 21.
       {¶ 24} We conclude that the misappropriation and false statements at issue
in this case are most comparable to the conduct at issue in Blair and that Williams’s
additional misconduct in failing to promptly recuse himself from A.B.’s eviction
case does not significantly increase the magnitude of his misconduct. See, e.g.,
Disciplinary Counsel v. Oldfield, 140 Ohio St. 3d 123, 2014-Ohio-2963, 16 N.E.3d
581 (publicly reprimanding a judge who actually presided over 53 cases in which a
public defender appeared as counsel while she was living in the judge’s home and
riding to the courthouse with the judge each day); Ohio State Bar Assn. v. Vukelic,
102 Ohio St. 3d 421, 2004-Ohio-3651, 811 N.E.2d 1127 (publicly reprimanding a




                                          8
                                January Term, 2016




part-time magistrate who failed to immediately recuse himself when one of his
domestic-relations clients appeared before him on two misdemeanor charges).
          {¶ 25} And although Williams did not establish that his PTSD was a
mitigating factor pursuant to BCGD Proc.Reg. 10(B)(2)(g), we acknowledge that
he practiced law without incident for more than 20 years before he commenced his
improper relationship with A.B., and we conclude that the abuse he endured during
their relationship contributed significantly to his stipulated misconduct. Therefore,
we sustain Williams’s objections to the board’s recommended sanction and
conclude that a two-year suspension, with 18 months stayed on stringent
conditions, is the appropriate sanction for Williams’s misconduct.
          {¶ 26} Accordingly, Orlando Joseph Williams is suspended from the
practice of law in Ohio for two years with 18 months stayed on the conditions that
he remain in full compliance with his OLAP contract, continue to participate in
mental-health counseling for his PTSD, engage in no further misconduct, make full
restitution to the Criss children—$10,798.50 plus the interest they would have
earned if he had timely purchased an annuity for their benefit as ordered by the
probate court on February 6, 2009—within two years of the date of our order, and
satisfactorily complete an 18-month period of monitored probation in accordance
with Gov.Bar R. V(21). If he fails to comply with the conditions of the stay, the
stay will be lifted, and he will serve the full two-year suspension. Costs are taxed
to Williams.
                                                             Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and LANZINGER, JJ., dissent and would adopt the position of
the panel and impose a suspension of two years without stay.
                               _________________




                                         9
                             SUPREME COURT OF OHIO




       Scott J. Drexel, Disciplinary Counsel, and Joseph M. Caligiuri, Chief
Assistant Disciplinary Counsel, for relator.
       Montgomery, Rennie & Jonson, L.P.A., and George D. Jonson, for
respondent.
                               _________________




                                         10